Tort claim; incorrect medical diagnosis. — Plaintiff sues to recover damages resulting from an allegedly incorrect diagnosis of a mental disease made by a Veterans Administration hospital which diagnosis plaintiff claims made her unemployable and damaged her reputation. Upon consideration of defendant’s motion to dismiss plaintiff’s petition, together with the opposition thereto and oral argument of the parties, it was concluded that plaintiff had failed to state a cause of action within the jurisdiction of this court, and, on April 13,1962, the court ordered that the petition be dismissed. Plaintiff’s motion for rehearing was denied June 6, 1962, and her motion to set aside the court’s order allowing defendant’s motion to dismiss, and to allow amendment of the petition, was denied July 12,1963.